Citation Nr: 0725237	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  02-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
dorsum of the left hand.

2.  Entitlement to an effective date earlier than November 
14, 2005 for increased evaluation of post-traumatic stress 
disorder (PTSD), currently evaluated as 100 disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2000 and September 2000, the RO denied a 
compensable rating for the veteran's service-connected 
residuals of a shell fragment wound of the dorsum of the left 
hand.  The veteran filed a notice of disagreement to these 
rating decisions and the RO issued a March 2002 rating 
decision increasing the rating to 10 percent.  The RO issued 
an April 2002 statement of the case regarding this issue and 
the veteran perfected his appeal by submitting a May 2002 
substantive appeal.  

In November 2003, the Board remanded this claim for further 
development, including affording the veteran an orthopedic 
examination.  Subsequent to this development, the Board 
denied the veteran's claim for a rating in excess of 10 
percent for his residuals of a shell fragment wound of the 
dorsum of the left hand in a June 2005 decision.

The veteran appealed the June 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court); in March 
2007, the Court granted a Joint Motion for Remand.  The Court 
vacated the Board's decision finding that the Board's 
statement of reasons and bases for denying a rating in excess 
of 10 percent was inadequate for judicial review.  Upon 
remand, the Board was directed to fully assist the veteran 
with his claim by examining the evidence of record and 
seeking any other evidence that was necessary to support the 
decision.

The Board notes, that subsequent to the Board's June 2005 
decision, the veteran has perfected an appeal regarding 
entitlement to an effective date earlier than November 14, 
2005 for increased evaluation of PTSD currently evaluated as 
100 disabling.  The Board notes that the veteran first filed 
a claim for an effective date earlier than November 14, 2005 
when his PTSD was rated as 70 percent disabling and 
subsequently when he was granted total disability based on 
individual unemployability (TDIU) as of November 14, 2005.  
In a February 2007 rating decision, however, the veteran was 
granted a 100 percent schedular rating for PTSD, which mooted 
the TDIU rating, but entitlement to an effective date earlier 
than November 14, 2005 for a 100 percent rating for PTSD 
remains on appeal.  The veteran was issued a supplemental 
statement of the case regarding this latter claim in March 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, the Court highlighted the 
contents of the May 2004 examination report.  The examiner 
noted that the veteran reported pain, decreased grip 
strength, and difficulty with tasks such as tying shoes and 
cutting meat.  The examiner also noted a loss of light touch 
and pinprick on the surface of the hand and fingers.  The 
Court found that the examiner did not make any conclusions 
regarding the effect of these findings on the veteran's use 
of his hand, nor the impact such residuals would have on 
daily functioning.  The Court concluded that the Board's 
analysis did not include any discussion of the findings noted 
above and therefore the Board's statement of reasons and 
bases for denying a rating in excess of 10 percent for the 
veteran's left hand shrapnel fragment wound was deemed 
inadequate for judicial review.  As noted above, the Court 
directed that upon remand the Board should seek any other 
evidence that is necessary to support its decision.

The Board notes that subsequent to its June 2005 decision, 
the veteran underwent a general medical VA examination in 
September 2006.  At the beginning of the examination report, 
the examiner noted that the veteran had cervical spine 
disease and lumbar spine disease, along with arm and leg 
symptomatology.  The spine diseases are not service 
connected.  In this examination, the veteran complained of 
some weakness of the left upper extremity and the left hand.  
Later in this paragraph of the report, the examiner noted 
that the veteran had significant weakness of the left hand 
and arm.  The veteran complained of some discomfort in the 
palm of the hand when pressure was applied.  Upon physical 
examination, the veteran had generalized 3/5 weakness with 
all muscle groups.  There was first interosseous atrophy of 
the hand.  He was unable to make a fist.  Grip strength was 
2/5.  He was unable to fully extend the wrist against any 
resistance.  There was, however, no visible abnormality.  
Among the examiner's findings from this examination was that 
the arm and leg complaints were mostly of weakness and 
directly related to (nonservice-connected) residuals of the 
cervical myelopathy.

The September 2006 examination report provides evidence that 
the functional use of the veteran's left hand has decreased 
since the last VA examination was provided.  The examiner 
appears to indicate, however, that the veteran's functional 
loss in his left upper extremity (and this presumably 
includes the functional use of his left hand), at least in 
part, is due to his nonservice-connected cervical spine 
disability.  

Notwithstanding the foregoing, after review of September 2006 
examination and pursuant to the Court's order, the Board must 
remand this appeal to obtain another VA examination that 
addresses the current severity of the veteran's service-
connected left hand disability and ensure that all potential 
rating criteria are considered in readjudicating the claim.

It is pertinent to point out that the Court has held that 
under the duty to assist, where there are service-connected 
and nonservice-connected disabilities affecting the same 
bodily part or system, medical evidence is required to permit 
the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim. 

In the examination report, therefore, the examiner must, to 
the extent possible, distinguish between the symptoms related 
to the service-connected residuals of a shell fragment wound 
of the dorsum of the left hand and any functional impairment 
that are not related to the service-connected disability.  
Waddell, supra; Mittleider, supra.  

Further, after review of the notification letters of record, 
the Board finds that upon remand the AMC/RO should issue a 
corrective VCAA notification letter.  The issues on appeal 
include a claim for an increased rating and a claim for an 
earlier effective date.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

Upon remand, the veteran should be sent an additional VCAA 
notification letter regarding the claims on appeal that 
complies with these requirements, including advising the 
veteran regarding the establishment of disability ratings and 
the establishment of an effective date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the current severity of any 
residuals of a shell fragment wound of 
the dorsum of the left hand.  The claims 
file and a copy of this opinion should 
be made available to the examiner prior 
to this evaluation.

The examiner should specifically note 
the veteran's reported pain, decreased 
grip strength, and difficulty with tasks 
such as tying shoes and cutting meat, as 
well as the loss of light touch and 
pinprick on the surface of the hand and 
fingers.  The examiner should make a 
conclusion regarding the effect of these 
reported symptoms on the veteran's use 
of his hand and the impact such 
residuals have on daily functioning.  

The examiner should note all symptoms and 
objective findings relating to the 
veteran's service-connected residuals of 
a shell fragment wound of the dorsum of 
the left hand.  To the extent that is 
possible, the examiner should distinguish 
symptoms and abnormal objective findings, 
such as limitation of motion, 
attributable to the veteran's service-
connected residuals of a shell fragment 
wound of the dorsum of the left hand from 
any other disability that may be present.

The examiner should perform complete 
range of motion studies for the joint(s) 
that are affected by the residuals of a 
shell fragment wound of the dorsum of 
the left hand and state whether it is at 
least as likely as not that there is any 
additional limitation of motion of any 
affected joint due to pain or flare-ups 
of pain supported by adequate objective 
findings, weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer a 
question presented without resort to 
speculation, he or she should so 
indicate.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
aggravation; less likely weighs against 
the claim.

4.  Thereafter, the veteran's claims for 
entitlement to a increased rating for 
service-connected residuals of a shell 
fragment wound of the dorsum of the left 
hand and entitlement to an effective date 
earlier than November 14, 2005 for 
increased evaluation of PTSD currently 
evaluated as 100 disabling must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which addresses all of the evidence 
received since the last SSOC regarding 
that claim was issued.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  
Specifically, the veteran's attorney 
should be given an opportunity to submit 
a brief regarding entitlement to an 
effective date earlier than November 14, 
2005 for increased evaluation of PTSD 
currently evaluated as 100 disabling.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

